Exhibit 10.4 EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (the " Agreement ") dated as of October 17, 2014 (the “ Effective Date ”), is by and between Idle Media, Inc. (the " Company ") and Kyle Reilly (the " Executive "). R E C I T A L S WHEREAS , the Company is a Nevada corporation having its principal office at 216 S. Centre Avenue, Leesport, PA, 19533; and WHEREAS , the Executive is an individual having a principal residence at in the State of Pennsylvania; and WHEREAS , the Company desires to continue to employ Executive and Executive desires to continue to be employed by the Company as the Company’s [Title]. NOW, THEREFORE , in consideration of the foregoing recitals, the mutual covenants and conditions herein, and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereby agree as follows: A G R E E M E N T 1. Employment and Term . The Company hereby agrees to employ Executive and Executive hereby accepts employment by the Company on the terms and conditions herein set forth. Executive’s term of employment by the Company under this Agreement (the “ Term ”) shall commence on the Date of this Agreement and shall terminate on the day immediately following the anniversary hereof; provided , however , that the Term may thereafter be extended for additional one-year periods upon the mutual agreement of the parties. The definition of “Term” shall include any extensions pursuant to this Agreement. Notwithstanding the foregoing, Executive’s employment may be earlier terminated in accordance with the provisions of Section 5 below. 2. Position, Duties and Responsibilities; Location . Position and Duties . Executive shall be employed as Executive Vice-President of Music of the Company and Executive shall report to the Chief Executive Officer and the Board of Directors of the Company. The Executive shall have such duties, powers and responsibilities as are customarily assigned to a like executive of a similarly situated company. In addition, Executive shall have such other duties and responsibilities, consistent with his position as the Board of Directors of the Company (the “ Board ”) may reasonably assign him. Exclusive Services and Efforts . During the Term, Executive agrees to devote 100% of his efforts, energies, time, skill and attention to the discharge of the duties and responsibilities to the business and affairs of the Company. It is expressly understood and agreed that, during the Term, Executive will not be employed by, render services to, or represent, any other person, firm or company engaged in a business of a similar nature or in competition with the Company. Executive also agrees that he shall not take personal advantage of any business opportunities which arise during his employment, without the prior written consent of the Company, which consent may be withheld for any reason. Notwithstanding the foregoing, Executive shall be entitled to engage in (a) service on the board of directors of not-for-profit organizations, (b) other charitable activities and community affairs; and (c) management of his personal and family investments and affairs, in each case to the extent such activities do not either individually or in the aggregate, materially interfere with the performance of his duties and responsibilities to the Company. Compliance with Policies .Executive shall be subject to the Bylaws, policies, codes of conduct, practices, procedures and rules of the Company. Location . Executive’s principal places of business will be at 216 S. Centre Avenue, Leesport, PA, 19533. Executive shall be present at the Company’s principal place of business at least three (3) days per week (two (2) days per week in any week in which a holiday falls) and may work up to two (2) days per week from his home. 3. Compensation . Base Salary . During the Term, the Company hereby agrees to pay to Executive an annualized base salary of Two Hundred Thousand Dollars ($200,000) (the “ Salary ”), subject to all applicable federal, state and local income and employment taxes and other required or elected withholdings and deductions, payable in equal installments on the Company’s regularly-scheduled paydays as it is earned. Executive’s Salary will be reviewed from time to time by the Board and may be increased based upon such factors as the Board may deem relevant. Bonuses . On an annual basis, the Board may grant Executive cash or equity bonuses in amounts to be determined by the Board should the Board, in its sole discretion, deem the same appropriate in light of Executive’s performance or the Company or the Parent’s financial performance; provided , however , that the failure of the Board to award any such bonus shall not give rise to any claim against the Company. Long-Term Incentive Compensation . Executive shall be entitled to participate in such equity incentive plans of the Company to the extent that other senior executives of the Parent participate in such equity incentive plans. The grant of any equity incentive awards shall be at the discretion of the Board of Directors. 4. Employee Benefits; Etc . Participation in Benefit Plans . During the Term, Executive shall be entitled to participate in all such health, 401k, group insurance, welfare, pension, vacation, sick-leave, long-term disability and other employee benefit plans, programs and arrangements as are made generally available from time to time to senior executives of the Parent (which shall include all customary health, life insurance and disability plans), such participation in each case to be on terms and conditions no less favorable to Executive than to other senior executives of the Company generally. Executive’s rights and entitlements with respect to any benefits shall be subject to the provisions of the relevant plans, contracts or policies providing such benefits. Nothing contained herein shall be deemed to impose any obligation on the Company to maintain or adopt any such plans, policies or contracts or to limit the Company’s right to modify or eliminate such plans, policies or contracts in its sole discretion. Vacation . During the Term, Executive shall be entitled to four (4) weeks paid vacation per calendar year in accordance with, and subject to, the Company’s vacation policy, as it may change from time to time, with the timing of any such vacation to be agreed upon. Expenses . The Company shall reimburse Executive for all necessary and reasonable out-of-pocket travel and other business expenses incurred by Executive, which relate to Executive’s duties hereunder, in accordance with the Company’s relevant policies in effect from time to time. In addition, the Executive shall be granted a monthly car expense allowance of $500 per month while he is employed by the Company hereunder. 5. Termination . (a) General . The Board may terminate Executive’s employment for any reason or no reason, and Executive may terminate his employment for any reason or no reason, in either case subject to the terms of this Agreement. The date on which the Company or the Executive delivers notice of termination to the other party shall be referred to herein as the “Termination Date”). In the event of the termination (i) by Executive of his employment hereunder; (ii) for disability; or (iii) in the event Executive’s employment is terminated by the Board for Cause, he shall promptly resign from any position he then holds that is affiliated with the Company or that he was holding at the Company’s request. For purposes of this Agreement, “Cause” shall mean any of the following which is not cured within 30 days after written notice to the Executive from the Board: (i) deliberate failure to devote substantially all of Executive’s business time and best efforts to his duties, except as otherwise provided herein; (ii) Executive is indicted for a felony involving moral turpitude; (iii) in carrying out his duties hereunder, Executive engages in conduct that constitutes gross misconduct, or gross neglect and that, in either case, results in material economic or reputational harm to the Company or its future business prospects or which otherwise materially impairs Executive’s ability to effectively carry out his duties hereunder; (iv) Executive’s material violation of this Agreement or any material Company policy; or (v) Executive refuses to perform, or repeatedly fails to undertake good faith efforts to perform, the duties or responsibilities on behalf of the Company reasonably assigned to him (consistent with Section 2). Termination by the Company Without Cause.
